DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/16/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over LAL et al. (WO 2014-014968), hereinafter, LAL.

D2: US 2013-0020907 Al (ANNE BERNASSEAU et al.) 24 January 2013 
D3: US 2005-0156325 Al (ONG YOU YANG) 21 July 2005 
D4: US 2005-0148132 Al (ROBERT G. WODNICKI) 07 July 2005 
D5: US 5788453 A (ARIK DONDE et al.) 04 August 1998 
1. Novelty and Inventive Step
1.1. Claims 1-17 
Regarding claim 1, LAL discloses a system comprising: a bulk semiconductor; a front-end-of-line (FEOL) portion on the bulk semiconductor including discrete circuit elements; and a back-end-of-line (BEOL) portion and ultrasound transducer modules (e.g., piezoelectric transducer modules) on the FEOL portion (see paragraph [0050], figure 1B in Dl).  However, LAL does not particularly disclose or suggest sonically-enabled pads are configured to generate an electrical signal in response to sonic interrogation from an interrogator layer, if the sonically-enabled pad is functional. Note that LAL discloses integrated piezoelectric transducer arrays can be used to image and thereby monitor structural defects and fractures of in-chip elements and chip-to-chip interconnection structures that can lead to device failure (see paragraph [0058], figure 1B in Dl). Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective date of the invention to be motivated by above teachings to realize effectively applicant’s invention in a reliable manner.
Regarding claim 11, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.
Regarding claims 2-10 and 12-17 are respectively dependent on claims 1 and 11. The additional feature of claims 2 and 15 is substantially the same as the feature of Dl 1n that an ultrasound transducer element within each ultrasound transducer includes a piezoelectric material layer including aluminum nitride (AlN) (see claim 19 in LAL. The
additional feature of claims 5 and 16 can be easily conceived from the disclosure of LAL considering that since each piezoelectric transducer element (130) of a sub-array (of a sonar module 110) is a fraction of a wavelength in lateral dimensions, relatively small phased arrays for sonar transmit and receive blocks can be implemented (see paragraph [0064], (see: Figs. 1a-1e). Furthermore, the additional features of claims 8, 9, 12 and 13 are merely variations of the disclosure of LAL in that a PZT stack 1s bonded to BEOL oxide, by oxide-oxide bonding (see paragraph [0095], figures 7A-8 in Dl). 
Regarding claim 10 and 14, the additional feature is related to limiting the attaching method using a vaporized polymer for attaching a sonic interrogator to a circuit layer, 1s merely a matter of design option when the general knowledge in relevant field of the art is used.
 Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over LAL et al. (WO 2014-014968), hereinafter, LAL in view of Bernasseau et al. (Pub. No.: US 2013/0020907).
Regarding claims 18 and 21, LAL discloses a system comprising: a front-end-of-line (FEOL) portion including discrete circuit elements; and a back-end-of-line (BEOL) portion and ultrasound transducer modules (e.g., piezoelectric transducer modules) (see paragraph [0050], figure 1B in Dl).  However, claim 18 differs from LAL in that at least some of a plurality of ultrasonic transducers are positioned to align with a respective one of a plurality of alignment elements when a circuit layer IS properly aligned; and an interposer layer IS configured to: (1) sonically interrogate the circuit layer during the alignment of the circuit layer; and (2) facilitate alignment by detecting a response of one or more of the alignment elements to the sonic interrogation. Note that these different features are merely variations of the disclosures of LAL in view of and D2 that integrated piezoelectric transducer arrays can be used to image and thereby monitor structural defects and fractures of in-chip elements and chip-to-chip interconnection structures that can lead to device failure (see paragraph [0058], figure 1B); Bernasseau discloses a piezoelectric ultrasound transducer array IS aligned with a planar electronic component (see: claim 9). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to utilize in LAL the teachings of Bernasseau because the planar electronic component having one or more through hole adapted to receive a conducting element to provide an electrical connection which extends through the planar electronic component and thereby making the above combination more effective and very useful prior bonding.
Regarding claims 19 and 22, the additional feature is merely a variation of the disclosure of LAL in that integrated piezoelectric transducer arrays can be used to image and thereby monitor structural defects and fractures of in-chip elements and chip-to-chip interconnection structures that can lead to device failure (see paragraph [0058], figure (see Fig. 1B). 
Regarding claims 20 and 23, the additional feature is substantially the same as the feature of LAL in that an ultrasound transducer element within each ultrasound transducer includes a piezoelectric material layer that includes aluminum nitride (AlN) (see claim 19). 
Allowable Subject Matter
Claims 24-28 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose “a PZT bimorph stage comprising a plurality of lateral PZT bimorph actuators each comprising a Z-cut groove configured to enable both in-plane and out-of-plane motion along three translational axes and about three rotational axes; and an elongated gripper comprising a first end attached to the PZT bimorph stage and second end configured to reversibly grip a chip or other circuit element, wherein movement of the PZT bimorph stage by a lateral PZT bimorph actuator moves the gripper” as recited in claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861